The court finds that the courts below in the performance of their duty to weigh the evidence in the case and to consider the report of the referee found that the conclusions of fact in said report were sustained by the evidence and approved the same. This court finds that the conclusions of law by the court of appeals and the judgment of that court predicated on said conclusions of fact are correct.
It is, therefore, ordered and adjudged that the judgment of the court of appeals be, and the same is hereby, affirmed.

Judgment affirmed.

Jones, Matthias, Johnson, Wanamaker, Robinson and Merrell, JJ., concur.